DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Prior Art
The prior art of Tashiro (US 2019/0232947 A1) discloses electric motor vehicle and control method, which unevenness in concentration of charge carriers increases in a surface of an electrode active material called polarization. When polarization occurs, the OCV decreases compared with that when no polarization is occurring. As a result,  the output of the secondary battery will be affected.
The prior art of Majima et al. (US 2012/0121952 A1) discloses battery status detecting status of rechargeable battery considering of the temperature dependency of an element in a wafer and determining degradation rate.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, in combination with the rest of the limitations of the claims,
a diagnostic apparatus for a secondary battery having a control device configured to determine whether or not an SOC unevenness occurs in an electrode surface of the secondary battery by using the acquired electricity storage amount and V/K, as recited in the independent claim 1;
an SOC unevenness detection method having the steps of determining whether or not an SOC unevenness occurs in an electrode surface of the secondary battery by using the electricity storage amount and the V/K, as recited in the independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

July 28, 2022